  Case: 2:18-cr-00147-JLG Doc #: 63 Filed: 01/21/21 Page: 1 of 2 PAGEID #: 212



                 IN THE UNITED STATES DISTRICT COURT
                  FOR THE SOUTHERN DISTRICT OF OHIO
                           EASTERN DIVISION

United States of America

     v.                                    Case No. 2:18-cr-147

Bilal A. El-Yousseph

                             OPINION AND ORDER
     By    judgment    entered   on   August    26,    2019,   defendant      was
sentenced to a term of incarceration of 18 months on Count 1, a
drug conspiracy in violation of 21 U.S.C. §846, and a consecutive
term of incarceration of 84 months on Count 2, brandishing, using
and carrying a firearm during and in relation to a drug crime in
violation of 18 U.S.C. §924(c).
     On    December     2,   2020,    defendant       filed    a    motion    for
compassionate     release     from     imprisonment       under      18   U.S.C.
§3582(c)(1)(A), alleging that due to obesity, he was at risk of
severe illness from COVID-19.         See Doc. 55.     Counsel was appointed
to represent the defendant.       On December 28, 2020, defense counsel
filed a supplement in support of the motion for compassionate
release.    Doc. 58.     On January 15, 2021, the government filed a
response in opposition, noting that defendant had failed to show
that he had exhausted his administrative remedies.                 Doc. 62.
     Under §3582(c)(1)(A)(i), a motion for reduction in sentence
for “extraordinary and compelling reasons” can be filed with the
court if the defendant has exhausted his administrative remedies.
If the defendant presents his request to the warden and receives no
response within thirty days, he may then file a motion in the
district court.       See United States v. Daniels, No. 4:08-CR-0464-
SLB, 2020 WL    1938973 at *2-3 (N.D. Ala. Apr. 22, 2020); Guzman v.
United States, No. 2:10-CR-161, 2019 WL 1966106, at *2 (E.D.Tenn.
  Case: 2:18-cr-00147-JLG Doc #: 63 Filed: 01/21/21 Page: 2 of 2 PAGEID #: 213



May 2, 2019).     This exhaustion requirement is not jurisdictional,
but   is   a   mandatory   condition   which    must   be    enforced    if   the
government timely objects to the failure to exhaust. United States
v. Alam, 960 F.3d 831, 833-834 (6th Cir. 2020).              Defendant alleged
that he submitted a request for compassionate release to the warden
on September 15, 2020, and has not received a response.                 However,
he has submitted no documentary evidence to substantiate this bare
allegation.      Based on this record, the court does not have a
sufficient basis for concluding that defendant has exhausted his
administrative remedies.
      Defendant’s motion and supplemental motion for compassionate
release under §3582(c)(1)(A)(i) (Docs. 55 and 58) are denied
without    prejudice.      The   defendant     may   renew    his   motion    for
compassionate release after he has exhausted his administrative
remedies.


Date: January 21, 2021                  s/James L. Graham
                                 James L. Graham
                                 United States District Judge




                                       2
